joint DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 23 February 2022 has been entered. Claims 1-3 and newly added claim 6 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as obvious over Ohkura et al. (US 2011/0159336 A1) (provided in Applicant’s Information Disclosure Statement filed on February 2, 2020) in view of Okada et al. (US 2011/0008659 A1).

Regarding claim 1, Ohkura discloses a linked battery module (battery system 500, [0149], Fig. 12), comprising a first battery module (battery module 100A, [0149], Fig. 12) and a second battery module (battery module 100B, [0149], Fig. 12). 
Ohkura further discloses that each of the first battery module and the second battery module includes a plurality of battery cells 10, each having a flat and substantially rectangular parallelepiped shape, constitute battery block 10B and are arranged to be stacked in the X-direction in battery module 100 ([0094], Figs. 2-4), which reads on the claim limitation, "a battery stack that includes a plurality of rectangular batteries that each have a substantially rectangular-parallelepiped shape, and are stacked in a row in a thickness direction that is a stacking direction."
Ohkura further discloses one side surface of the battery block 10B along the Y-direction referred to as side surface E1 ([0095], Figs. 2-4), which reads on the claim limitation, " a first restraint member for restraining one side face of each of the plurality of rectangular batteries.”
Ohkura further discloses another side surface of the battery block 10B along the Y-direction referred to as side surface E2 ([0095], Figs. 2-4), which reads on the claim limitation, " a second restraint member for restraining another side face of each of the plurality of rectangular batteries opposite to the one side face because the side surface restrains the battery cells opposite the first side E1.
Ohkura further discloses end surface member EP1 is arranged at the one end in the X-direction of battery module 100B, surface member EP2 is arranged at the one end in the X-direction of battery module 100A ([0096]-[0097], [0143], Figs. 5 and 12), which reads on the a first end plate contacting a first end face, in the stacking direction, of the battery stack, and restraining the first end face in the stacking direction" and also discloses that end surface member EP2 is arranged at the other end in the X-direction of battery module 100B while surface member EP1 is arranged at the other end in the X-direction of battery module 100A ([0096]-[0097], [0143], Figs. 5 and 12), which reads on the claim limitation, “and a second end plate contacting a second end face opposite to the first end face, on the another side in the stacking direction, of the battery stack, and restraining the second end face in the stacking direction” such that both battery modules have an end plate for one side of the battery stack and for the other side of the battery stack where the one side of the first module is joined to the “another side” of the second module.
Ohkura further discloses the end surface member EP2 on the one side of the battery module 100A and the end surface member EP2 on the other side of the battery module 100B are easily and reliably joined to each other by the screws S and the nuts N ([0152], Fig. 12). Ohkura further discloses wherein the screws and nuts positioned on both end plates EP2 are inserted into fastening portions 95 and 96 in order to join the battery modules together ([0147, Figs. 5 and 12).
The claim language “along the stacking direction” is interpreted such that it corresponds with only the stacking direction, the y-direction in Fig. 2 of Ohkura. The projections of Ohkura protrude in the x-direction and therefore Ohkura fails to disclose wherein the first and second projections protrude from a surface along the stacking direction.

Okada teaches a linked battery module with battery blocks 2, each having end plates 22 ([0019], Fig. 6). Okada further teaches wherein the end plates 22 are joined together by a linking unit comprised of an attachment bar 31 with connecting bosses 32 and screw-holes 33 ([0019], 
It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to combine the attachment bar of Okada with the linking unit of Ohkura such that the fastening portions 95 and 96 were modified to be disposed in between the battery modules 100A and 100B, providing a space to be used as a cooling duct and an attachment was added to close-off the cooling duct, wherein the fastening portions 95 are used to fasten the attachment bar to the end plates EP2, as taught by Okada. It is obvious to combine prior art elements when the combination yields no more than predictable results, i.e. connected end plates with a space in between to be used as a cooling duct. See MPEP 2143(I)(A).

Modified Ohkura therefore reads on the claim limitation, “the first end plate of the first battery module comprises one or more first projections protruding from a surface of the first end plate along the stacking direction and the second end plate on the another side in the stacking direction of the second battery module comprises one or more second projections protruding from a surface of the second end plate along the stacking direction” 
Modified Ohkura further reads on the claim limitation “and the linking unit links the one or more first projections of the first end plate of the first battery module to the one or more second projections of the second end plate of the second battery module, and the one or more first projections and the one or more second projections are disposed between the first end plate of the first battery module and the second end plate of the second battery module” wherein the linking unit is interpreted as the screws and nuts joined with the fastening portions such that the projections 95 of either end plate are joined together and the projections 96 of either end plate are joined together.
In summary, Modified Ohkura meets the claim limitations:
 “A linked battery module, comprising:
a first battery module (battery module 100A) and a second battery module (100B) that are linked together with a linking unit (screws S and nuts N joining projections 95 and 96), wherein:
each of the first battery module and the second battery module includes:
	a battery stack that include a plurality of rectangular batteries (battery cells 10) that each have a substantially rectangular-parallelepiped shape, and are stacked in a row in a thickness direction that is a stacking direction (x-direction);
	a first restraint member for restraining one side face of each of the plurality of rectangular batteries (side surface E1)
	a second restraint member for restraining another side face of each of the plurality of rectangular batteries opposite to the one side face (side surface E2)
	a first end plate (EP2 for battery module 100A, EP1 for battery module 100B) contacting a first end face, in the stacking direction, of the battery stack, and restraining the first end face in the stacking direction; and
	a second end plate (EP1 for battery module 100A, EP2 for battery module 100B) contacting a second end face opposite to the first end face, on the another side in the stacking direction, of the battery stack, and restraining the second end face in the stacking direction,
the first end plate of the first battery module comprises one or more first projections (projections 95 and 96) protruding from a surface of the first end plate along the stacking direction and the second end plate on the another side in the stacking direction of the second battery module comprises one or more second projections protruding from a surface of the second end plate along the stacking direction, and
the linking unit links the one or more first projections of the first end plate of the first battery module to the one or more second projections of the second end plate of the second battery module, and the one or more first projections and the one or more second projections are disposed between the first end plate of the first battery module and the second end plate of the second battery module.”

Regarding claim 2, Modified Ohkura meets the claim limitations of the linked battery module of claim 1 as set forth above. Ohkura accordingly discloses wherein end plate EP2 of the first battery module 100A includes a pair of projections, 95 and 96, that are spaced apart from each other in a height direction, as shown in Fig. 5. 
Ohkura similarly discloses wherein the end plate EP2 of the second battery module 100B also includes a pair of projections 95 and 96 spaced apart from each other in a height direction, as shown in Fig. 5. Ohkura therefore reads on the claim limitation “wherein the one or more first projections comprise a first pair of projections that are apart from each other in a height direction and the one or more second projections comprise a second pair of projections that are apart from each other in the height direction” wherein projections 95 and 96 of the first battery module are interpreted as the first projections and projections 95 and 96 on the second battery module are interpreted as the second projections. 
Modified Ohkura further reads on the claim limitation “a first plate that is in contact with: at least part of a surface of one of the first pair of projections, and at least part of a surface of one of the second pair of projections” wherein the attachment bar disposed at the top of the linked battery module is the first plate and the first pair of projections are projections 95 and 96 disposed on the first battery module.
It would be obvious to one of ordinary skill in the art prior to the effective filing fate of the claimed invention to modify the linking unit of Modified Ohkura such that a second, identical attachment bar, as taught by Okada, was added to close-off the bottom of the cooling duct and was fastened to pre-existing fastening portions 96, further joining the end plates EP2 of battery modules 100A and 100B. The Courts have held that a mere duplication of parts is not significant unless a new and unexpected result is produced. In re Harza,
Modified Ohkura therefore reads on the claim limitation “a second plate that is in contact with: at least part of a surface of another of the first pair of projections, and at least part of a surface of another of the second pair of projections” wherein the second attachment bar, duplicated from the first, is disposed at the bottom of the linked battery module and interpreted as the second plate. The second pair of projections are projections 95 and 96 located on the second battery module.
Modified Ohkura further reads on the claim limitations:
		“the linking unit includes:
a first fastening member that fastens the one of the first pair of projections on the first plate in the height direction together;
a second fastening member that fastens one of the second pair of projections and the first plate in the height direction together;
a third fastening member fastens the another of the first pair of projections and the second plate in the height direction together; and
a fourth fastening member that fastens the another of the second pair of projections and the second plate in the height direction together, and 
wherein a chamber exists between the first plate and the second plate in the height direction, and extends in the perpendicular direction.”
The fastening members of sections a-d above are the fastening projections 95 and 96 in combination with the screws and nuts necessary to fasten the attachment bars to the projections. The chamber of section e is the cooling duct disposed between the first and second battery modules 100A and 100B defined by the attachment bars described above.
Furthermore, Modified Ohkura reads on the claim limitation “the first pair of projections and the second pair of projections are disposed between the first plate and the second plate in the height direction.” However, even if Modified Ohkura were interpreted such that the first and second pair of projections were not disposed between the first plate and the second plate in the height direction, it would be obvious to one of ordinary skill in the art to rearrange the projections as a matter of obvious engineering design choice with a reasonable expectation of success in not modifying the operation of the device. See MPEP 2144.04(VI)(C).

Regarding claim 3, Modified Ohkura meets the claim limitations of the linked battery module of claim 2 as set forth above. Ohkura further discloses a battery cell holding member 90 comprised of the end plate EP2 of the battery modules 100A and 100B and additionally provided with a pair of fixing members 93 and another pair of fixing members 94 formed to extend from the upper and lower ends, respectively, of the end plates EP2 ([0097], Fig. 5). The fixing members 93 and 94 fasten the battery module together, and in particular fastens the end plate EP2 to restraining members E1 and E2, as well as extending to holes H1 and H2 to fasten the holding member to end plate EP1 ([0097], Fig. 5).
Modified Ohkura therefore reads on the claim limitation, “at least one first end plate fastening member for the first end plate that fastens the first end plate of the first battery module to the first restraint member of the first battery module and the second restraint member of the first battery module
Modified Ohkura similarly reads on the claim limitation, “at least one second end plate fastening member for the second end plate that fastens the second end plate of the second battery module, to the first restraint member of the second battery module and the second restraint member of the second battery module” because the fastening members 93 and 94 on the one side of EP2 of the second battery module fasten the end plate to side surface E1 and the fastening members disposed on the another side of EP2 of the second battery module fasten the end plate to side surface E2.
Furthermore, Modified Ohkura reads on the claim limitation, “wherein neither the first plate nor the second plate overlap the at least one first end plate fastening member and the at least one second end plate fastening member when the first plate and the second plate are seen in the height direction” because end plates EP2 of the first and second battery modules 100A and 100B do not overlap with the fixing members 93 and 94 on the one side and the another side when viewed from above. Instead, the fixing members are integral with the end plates EP2, and extend from EP2, as taught by Ohkura, which is interpreted as not overlapping.

Regarding claim 6, Modified Ohkura meets the claim limitations of the linked battery module as set forth above in claim 1 upon which claim 6 does not depend. The linked battery module of claim 1 is comprised of a first battery module 100A and a second battery module 100B, both of which read on the claimed battery module of claim 6. In addition to the teachings of Ohkura above in claim 1, Ohkura additionally discloses wherein the second end plate (EP1) of the first battery module (100A) includes fixing member 93 and 94 formed at the four corners of EP1 and projecting outward from EP1, as seen in Fig, 2. Ohkura therefore reads on the claim limitations  “A battery module (battery module 100A), comprising: 
a battery stack that includes a plurality of rectangular batteries (battery cells 10) that each have a substantially rectangular-parallelepiped shape, and are stacked in a row in a thickness direction that is a stacking direction (x-direction); 
a first restraint member for restraining one side face of each of the plurality of rectangular batteries (side surface E1); 
a second restraint member for restraining another side face of each of the plurality of rectangular batteries opposite to the one side face (side surface E2); 
a first end plate (EP2) contacting a first end face, in the stacking direction, of the battery stack, and restraining the first end face in the stacking direction; and 5Application No. 16/631,492Docket No. 083710-2919
a second end plate (EP1) contacting a second end face opposite to the first end face, on the another side in the stacking direction, of the battery stack, and restraining the second end face in the stacking direction.”
The claim language “along the stacking direction” is interpreted such that it corresponds with only the stacking direction, the y-direction in Fig. 2 of Ohkura. The projections of Ohkura protrude in the x-direction and therefore Ohkura fails to disclose wherein the first and second projections protrude from a surface along the stacking direction.
Okada teaches a linked battery module with battery blocks 2, each having end plates 22 ([0019], Fig. 6). Okada further teaches wherein the end plates 22 are joined together by a linking unit comprised of an attachment bar 31 with connecting bosses 32 and screw-holes 33 ([0019], Fig. 4). Okada further teaches wherein the attachment bar is a narrow metal plate that extends along the center cooling duct 20B, closing off the duct, and is further comprised of projections 31A on both sides for attachment to end plates 22 of each respective battery block ([0064], Fig. 
It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to combine the attachment bar of Okada with the linking unit of Ohkura such that the fastening portions 95 and 96 were modified to be disposed in between the battery modules 100A and 100B, providing a space to be used as a cooling duct and an attachment was added to close-off the cooling duct, wherein the fastening portions 95 are used to fasten the attachment bar to the end plates EP2, as taught by Okada. It is obvious to combine prior art elements when the combination yields no more than predictable results, i.e. connected end plates with a space in between to be used as a cooling duct. See MPEP 2143(I)(A).
The battery modules 100A and 100B of the linked battery module of Modified Ohkura therefore reads on the claim limitations “wherein the first end plate of the first battery module comprises one or more first projections (projections 95 and 96) protruding from a surface of the first end plate along the stacking direction and the second end plate on the another side in the stacking direction of the second battery module comprises one or more second projections (fixing members 93 and 94) protruding from a surface of the second end plate along the stacking direction” because the protrusions are disposed between the battery modules protruding perpendicular to their original orientation, as depicted by the analogous connecting boss and screws depicted in Fig. 4 of Okada.

Response to Arguments
Applicant's arguments filed 23 February 2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to claims 1-3 and 6 that none of the cited references disclose or suggest that the first end plate of the first battery module comprises one or more first projections protruding from a surface of the first end plate along the stacking direction and the second end plate on the another side in the stacking direction of the second battery module comprises one or more second projections protruding from a surface of the second end plate along the stacking direction (Pg. 7 of Remarks). 
In particular, Applicant notes that projections 95 and 96 of Ohkura, corresponding to the claimed projections, do not protrude from a surface of the end plate facing another end plate in the stacking direction. Applicant additionally alleges that Okada does not cure the deficiencies of Ohkura. This is not persuasive because, as set forth above, the teachings of Okada suggest that it would be obvious to one of ordinary skill in the art to modify the projections of Ohkura such that they protruded from a surface along the stacking direction. This modification allows for a gap (corresponding to the claimed chamber) between adjacent battery modules to be formed which can be used as a cooling duct.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728